Citation Nr: 0905984	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer with gastroesophageal reflux 
disease (GERD), currently evaluated 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for a small hole in the esophagus, as a residual of 
cervical spine surgery.

3.  Entitlement to service connection for throat cancer, to 
include as secondary to service-connected duodenal ulcer with 
GERD.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1965 to May 1973.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.    

Procedural history

The ulcer/GERD claim

Service connection for a duodenal ulcer was established in a 
June 1982 rating decision of the RO in Denver, Colorado.  The 
veteran subsequently moved to Nebraska; the Lincoln RO 
currently has jurisdiction over the veteran's claims.

The veteran filed a claim of entitlement to an increased 
disability rating for service-connected duodenal ulcer with 
GERD in January 2004, which was denied by the RO in a June 
2004 rating decision.  The veteran perfected an appeal of 
that decision.  

In July 2007, the Board remanded the claim for additional 
evidentiary development.  Such was accomplished, and in 
August 2008 the RO issued a supplemental statement of the 
case (SSOC) which continued to deny the veteran's claim.  
The RO subsequently issued another SSOC in September 2008 
continuing the veteran's 10 percent disability rating.  The 
case has been returned to the Boar d for further appellate 
proceedings.



The esophageal hole and throat cancer claims

Compensation under 38 U.S.C. § 1151 for a small hole in the 
esophagus was granted by the Board in July 2007.  The RO 
implemented the Board's findings in an August 2007 rating 
decision and established a noncompensable disability rating.  
At that time the RO also denied the veteran's claim of 
entitlement to service connection for throat cancer.  The 
veteran perfected an appeal of that decision.

Issues not on appeal

In July 2007, the Board denied the veteran's claims of 
entitlement to a disability rating in excess of 20 percent 
for a service-connected lumbar spine disorder and entitlement 
to a disability rating in excess of 20 percent for a service-
connected left leg disorder; denied a request to reopen the 
previously-denied claim of entitlement to compensation under 
the provisions of 38 U.S.C. § 1151 for a right humerus 
disorder; denied compensation under the provisions of 38 
U.S.C. § 1151 for numbness and paralysis of the upper and 
lower extremities; and denied service connection for a left 
hip disorder and erectile dysfunction.  The Board's decision 
is final.  See 38 C.F.R. § 20.1100 (2008). 

In September 2008, the veteran submitted a statement 
indicating that his service-connected lumbar spine disability 
had gotten worse.  The veteran also referred to his neck.  
The RO appears to have interpreted this as a claim for an 
increased disability rating for the service-connected lumbar 
spine disability as well as a claim to reopen a previously 
denied claim of entitlement to service connection for a 
cervical spine disorder.  The veteran was provided with a 
notice letter in September 2008 indicating that those claims 
were being addressed.  To the Board's knowledge, those two 
issue has not yet been adjudicated by the RO, and therefore 
they are not now in appellate status.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].  




FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's duodenal ulcer with GERD is manifested by 
pyrosis and regurgitation which interferes with sleep.

2.  The medical and other evidence of record indicates that 
the veteran's small hole in the esophagus causes no 
stricture.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed throat cancer.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected duodenal ulcer with GERD and his currently 
diagnosed throat cancer.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an increased disability 
rating for duodenal ulcer with GERD are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.27, 4.114, Diagnostic 
Codes 7305, 7346 (2008).

2.  The criteria for assignment of a compensable disability 
rating for the small hole in the esophagus are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.30, 4.114, 
Diagnostic Code 7203 (2008).

3.  Throat cancer was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Throat cancer is not proximately due to nor is it the 
result of the veteran's service-connected duodenal ulcer with 
GERD.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected duodenal 
ulcer with GERD warrants a higher disability rating than the 
currently-assigned 10 percent and his esophageal hole 
warrants a compensable rating.  He also seeks service 
connection for throat cancer on both a direct and a secondary 
basis.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
duodenal ulcer with GERD claim in July 2007.  In essence, the 
Board instructed the agency of original jurisdiction (AOJ) to 
obtain updated VA outpatient records.  The AOJ was then to 
readjudicate the claim.  

Updated VA outpatient records and were subsequently 
associated with the claims folder.  A VA examination was 
provided in September 2008.  The RO subsequently 
readjudicated the claim in the September 2008 SSOC.

Thus, all of the Board's remand instructions have now been 
complied with as to the duodenal ulcer with GERD claim.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated January 
22, 2004 and April 20, 2007 which advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the letters that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  The veteran was 
specifically advised in the January 2004 letter that records 
from the VA Medical Centers (VAMCs) in Salt Lake City, Denver 
and North Platte had been requested on his behalf.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified.  Included with the letters were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and those letters asked that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  The letters also informed the veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  

The January 2004 letter specifically advised the veteran that 
in order to be assigned an increased disability rating the 
evidence must show "that your service-connected condition 
has gotten worse.  See the January 22, 2004 letter at page 7.  
The April 2007 letter also informed the veteran that in order 
to establish secondary service connection, the evidence must 
demonstrate "your service-connected disability either caused 
or aggravated your additional disability."  See the April 
20, 2007 letter at 6; see also the January 20, 2004 letter at 
page 9.  

In the April 2007 letter, the veteran was specifically 
notified to describe or submit any additional evidence which 
he thought would support his claims in compliance with the 
"give us everything you've got" requirement contained in 38 
C.F.R. § 3.159 (b).  See the April 20, 2007 letter at page 2.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, element (1) is not at issue, and the veteran 
was advised as to elements (2) and (3) in the January 2004 
letter as detailed above.  The veteran received notice as to 
elements (4) and (5), degree of disability and effective 
date, in a letter from the RO dated March 20, 2006 as well as 
the above-referenced April 2007 letter. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.
  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The veteran received notice in compliance with the Vazquez-
Flores decision, to include notice of the provisions of 
Diagnostic Code 7305 for the service-connected duodenal ulcer 
with GERD in letters from the RO dated April 28, 2008 and 
June 23, 2008.  The diagnostic code utilized to rate the 
veteran's esophageal hole was not provided in the April 2008 
or June 2008 letter.  However, the Board notes that with 
respect to appeals of initially assigned disability ratings, 
such as the now service-connected esophageal hole, the 
additional notice requirements recently set forth in Vazquez-
Flores do not apply.  Specifically, once service connection 
has been granted, VA's VCAA notice obligations are fully 
satisfied and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008) [where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with VCAA notice through the March 2006, 
April 2007, April 2008 and June 2008 VCAA letters and his 
claims were readjudicated in the June 2008 statement of case 
(for the esophageal hole and throat cancer claims) and the 
August 2008 and September 2008 SSOCs (the duodenal ulcer 
claim), after he was provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  Indeed, the veteran and his attorney 
indicated in July 2008, after receipt of the June 2008 
Vazquez-Flores letter, that there was no additional evidence 
to submit in support of his claims.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claims on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

As a final matter, the Board notes that the veteran, through 
his attorney, has submitted correspondence which indicates 
his belief that VCAA must notify him of "the existence of 
negative evidence and how to counter this evidence."  See, 
e.g., 
a July  2008 VA Form 9.  However, the United States Court of 
Appeals for the Federal Circuit has specifically found that 
VCAA notice "may be generic in the sense that it need not 
identify evidence specific to the individual claimant's case 
(though it necessarily must be tailored to the specific 
nature of the veteran's claim)."  See Wilson v. Mansfield, 
506 F.3d 1055 (Fed. Cir. 2007) at 1062.  
The Court has further stated since 38 U.S.C.A. § 5103(a) 
"deals only with information and evidence gathering prior to 
the initial adjudication of a claim . . . it would be 
senseless to construe that statute as imposing upon the 
Secretary a legal obligation to rule on the probative value 
of information and evidence presented in connection with a 
claim prior to rendering a decision on the merits itself."  
See Locklear v. Nicholson, 20 Vet. App. 410 at 415 (2006).  
Therefore, the contention that the veteran should be provided 
notification as to the adequacy of the evidence in his case 
is meritless.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the veteran' service medical treatment records, reports of VA 
and private outpatient treatment, as well as the report of VA 
examinations of the veteran in March 2004, February 2007 and 
September 2008.

The veteran's attorney has provided two arguments as to the 
insufficiency of the duty to assist.  With respect to the 
veteran's service-connected small esophageal hole, the 
veteran's attorney argues that "despite the direction of the 
BVA decision, the Regional Office did not provide and has not 
provided veteran a medical examination of his service 
connected medical condition."  See the September 20, 2007 
notice of disagreement at 2.  The Board initially notes that 
its July 2007 decision referenced by counsel did not in fact 
call for evaluation of the service-connected esophagus.  In 
any event, the veteran has been accorded two VA examinations 
pertaining to gastrointestinal disorders that would account 
for any esophageal symptomatology.  There is therefore of 
record sufficient evidence to render an informed decision on 
the claim.  

The attorney further argues that, with respect to the claim 
for service connection for throat cancer, the April 2007 VA 
examiner provided an "inadequate" and "incompetent 
opinion" with respect to secondary service connection based 
on aggravation.  Id. at 3.  The attorney further stated that 
there was "no scientific-medical basis provided other than a 
negative nexus opinion [with no reasoning provided]."  This 
statement is incorrect.  The April 2007 examination report 
appears to be complete, thorough and well reasoned.  Indeed, 
the VA examiner, who conducted review of the veteran's claims 
file, attributed the veteran's throat cancer to a 45-year 
smoking habit, a theory which the examiner specifically noted 
was supported by medical literature.  In short, the veteran's 
contention as to the inadequacy of the April 2007 VA 
examination is without merit.  

If the veteran or his attorney believed that the VA 
examination was somehow inadequate, they were free to submit 
competent medical evidence to he contrary.  They did not do 
so.  
 
Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer with GERD, currently 
evaluated 10 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The veteran is currently assigned a 10 percent evaluation for 
his duodenal ulcer with GERD under 38 C.F.R. § 4.114, 
Diagnostic Codes 7305 [duodenal ulcer] - 7346 [hiatal 
hernia].  See 38 C.F.R. § 4.27 (2008) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen].  

Diagnostic Code 7305 pertains specifically to the veteran's 
diagnosed duodenal ulcer.  There is no provision specific to 
the veteran's current diagnosis of GERD.  However, Diagnostic 
Code 7346 [hiatal hernia] considers all of the veteran's 
current symptomatology, including heartburn (or pyrosis) and 
regurgitation. 
See 38 C.F.R. § 4.20 (2008) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous]; see also 38 C.F.R. § 4.27, supra.

The Board has not identified another code pertaining to 
digestive disorder which better suits the veteran's duodenal 
ulcer and GERD symptomatology, and the veteran has not 
requested that another Diagnostic Code be employed.

The Board therefore finds that the veteran is most 
appropriately rated under Diagnostic Codes 7305-7346.

Specific rating criteria

Under Diagnostic Code 7305 [ulcer, duodenal], a 60 percent 
rating is warranted for severe manifestations with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for moderately severe manifestations with symptoms 
less than severe, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
manifestations with recurring episodes of severe symptoms two 
or three times a year, averaging ten days in duration; or 
with continuous moderate manifestations.  A 10 percent rating 
is warranted for mild manifestations with recurring symptoms 
once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 
7305 (2008).

The Board observes in passing that words such as "mild" 
"moderate," "moderately severe" and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2008).  
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988), 871.

Under Diagnostic Code 7346 [hiatal hernia], a 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent disability rating 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
rating is warranted with two or more of the symptoms for the 
30 percent evaluation, though of less severity.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).

Single evaluation to be assigned

It is noted in the regulation that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System", do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113 
(2008).

More specifically, according to the schedule of ratings for 
disabilities of the digestive system, 38 C.F.R. § 4.114, 
ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

Schedular rating

The Board will address the veteran's potential entitlement to 
an increased disability rating under both applicable 
diagnostic codes.    

(i.)  Diagnostic Code 7305

As discussed in the law and regulations section above, to 
warrant a 20 percent disability rating under Diagnostic Code 
7305 [duodenal ulcer], the evidence must show moderate 
manifestations, with recurring episodes of severe symptoms 
two or three times a year, averaging ten days in duration; or 
with continuous moderate manifestations.  

During the March 2004 VA examination, the veteran stated that 
his heartburn medication "works very well," and that if he 
takes it daily as prescribed he has "very minimal" 
indigestion, "maybe only once or twice a week at the most."  
He denied any trouble sleeping at night, unless he misses his 
medication, which prompts nighttime indigestion.  He 
specifically denied vomiting, hematemesis and dysphagia.  He 
indicated no episodes of melena for "quite some time."  

At the time of the September 2008 VA examination, the veteran 
reported he was still taking medication for his 
gastrointestinal disability.  He complained of daily pyrosis 
and episodes of regurgitation that interferes with sleep.  
Dysphagia was noted, but the examiner indicated that the 
veteran had been recently diagnosed with throat cancer.  The 
veteran specifically denied hematemesis, melena and blood in 
the stool.  He denied abdominal or epigastric pain.  He 
described some degree of nausea but no vomiting.

Based on the above-cited examination reports, there is no 
indication that the veteran has recurring episodes of severe 
symptoms two or three times a year, averaging ten days in 
duration; or with continuous moderate manifestations.  At its 
most severe, the VA examination reports demonstrate that the 
veteran's gastrointestinal disability causes pyrosis and 
episodes of regurgitation that interferes with sleep.  These 
manifestations are congruent with the assignment of a 10 
percent rating.

Additionally, the veteran's VA treatment records also do not 
support an increased disability rating.  These records are 
mostly outpatient notes regarding unrelated ailments.  The 
veteran was asked a number of times to provide information as 
to any current gastrointestinal  complaints; he did not in 
fact mention any GI symptomatology in these records, which 
span a five year period.  

Indeed, an August 2003 outpatient note indicates that the 
veteran's medication regimen "does a pretty good job as far 
as keeping him asymptomatic."  In September 2007, he 
specifically denied nausea, vomiting, changes in bowel 
habits, abdominal pain, constipation and diarrhea.  In June 
2008 it was noted the veteran was "doing well" on his 
medication.  Finally, the veteran denied swallowing problems, 
nausea, vomiting, diarrhea and constipation in August 2008.  
This information is congruent with his reports to the VA 
examiners.

The Board finds that the lack of complaints over a protracted 
period of time is significant evidence.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  These 
outpatient records support the conclusion that the veteran's 
gastrointestinal disability does not exhibit continuous 
moderate manifestations, let alone recurring episodes of 
severe symptoms. 

Accordingly, in light of the fact that the veteran's duodenal 
ulcer with GERD is does not closely approximate a moderate 
level of symptomatology, a 20 percent disability rating for 
such is denied.

It also follows that a 40 or 60 percent disability rating is 
not warranted for the veteran's duodenal ulcer with GERD.  A 
40 percent disability rating under Diagnostic Code 7305 
requires "impairment of health manifested by anemia and 
weight loss."  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  Anemia 
not demonstrated in the evidence.  Although the veteran 
reported weight loss to the September 2008 VA examiner, such 
was attributed to his recent diagnosis and treatment of 
throat cancer.

Nor is there evidence of recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  The claims file indicates that the veteran has 
not ever been hospitalized for his gastrointestinal 
disability, and the veteran has never indicated that he has 
been incapacitated by such.  As has been discussed above, the 
veteran's VA outpatient records are silent as to any 
gastrointestinal complaints.  Surely, if the veteran had been 
incapacitated due to gastrointestinal problems he would have 
mentioned it to his health care providers. 
There is also no clinical indication of hematemesis (vomiting 
of blood) or melena (blood in stool).  The veteran himself 
has not once indicated an episode of hematemesis, and there 
is no current evidence of episodes of melena.

Overall, it appears that the veteran's service-connected 
disability causes him discomfort but is controlled with 
medications.  Such a disability picture is most accurately 
characterized as mild, and does not approach moderate 
symptomatology as set out in the schedular criteria.  Indeed, 
the veteran's duodenal ulcer with GERD has never been 
objectively assessed by any health care professional as being 
even moderate in severity. 
 
In short, based on the medical evidence of record the veteran 
does not meet the criteria for a higher disability rating 
under Diagnostic Code 7305.  



(ii.) Diagnostic Code 7346

To warrant the assignment of the next higher 30 percent 
disability rating under Diagnostic Code 7346, the veteran's 
GERD must be manifested by persistently recurrent epigastric 
distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2007).  The criteria in Diagnostic Code 7346 are 
conjunctive.  See Melson, supra.

As is more thoroughly discussed immediately below, review of 
the recent medical evidence of record demonstrates that the 
veteran's GERD symptomatology does not include dysphagia, is 
not accompanied by substernal arm or shoulder pain, and 
cannot be characterized as "persistently recurrent" or 
"productive of considerable impairment of health" to allow 
for a 30 percent disability rating.  

With respect to dysphagia (difficulty swallowing), as noted 
above such was recorded in the September 2008 VA examination 
report.  However, the examiner indicated that such was due to 
his recent diagnosis of throat cancer and resultant external 
beam radiation treatment.  That the veteran's dysphagia is 
not attributed to his gastrointestinal disability is 
supported by the remaining medical evidence of record, which 
demonstrates complaints of dysphagia in conjunction with his 
diagnosis of throat cancer and subsequent treatment. 

In addition, there is no objective evidence of substernal arm 
or shoulder pain, to include the March 2004 and September 
2008 VA examination reports.  Absent objective evidence of 
substernal arm or shoulder, the claim for an increased rating 
under Diagnostic Code 7346 fails.  See Melson, supra.

Finally, the Board finds that the totality of objective 
symptomatology described therein does not amount to 
"persistently recurrent epigastric distress . . . productive 
of considerable impairment of health" necessary to warrant 
the assignment of a 30 percent disability rating under 
Diagnostic Code 7346.  The veteran has not once presented for 
VA outpatient treatment of GERD symptoms over the years, 
which is not indicative of "persistently recurrent" 
epigastric distress.  The September 2008 VA examiner 
specifically found no functional limitation to activities of 
daily living due to the veteran's GI problems.  Additionally, 
there is no medical evidence of anemia or any other condition 
consistent with considerable impairment of health.  

The evidence of record indicates that pyrosis and 
regurgitation are present.  However, as discussed above, a 
preponderance of the evidence does not indicate that 
dysphagia is present as part of the service-connected GI 
disability picture.  Since two of the three symptoms required 
for the assignment of a 30 percent disability rating are 
arguably present, a 10 percent disability rating is in order.  
This is in fact the rating which has been assigned.  For 
reasons stated above, however, several of the requirements 
for a 30 percent rating are not present.  

In short, the medical evidence discussed above shows that 
there is no competent medical evidence of "considerable 
impairment of health" due to "persistently recurrent 
epigastric distress."  Therefore, the criteria for a 30 
percent disability rating under Diagnostic Code 7346 have not 
been met.

It also follows that the veteran has not met the criteria for 
a 60 percent disability rating under Diagnostic Code 7346, as 
it requires even more severe symptomatology.  Specifically, 
neither the March 2004 or September 2008 VA examiners 
indicated that the veteran's GI disability caused significant 
anemia or malnutrition.  Additionally, the remainder of the 
medical evidence is negative for vomiting, hematemesis, 
melena, or any other symptoms indicative of a severe 
impairment of health.  The veteran has pointed no such 
pathology.  

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 10 percent for duodenal 
ulcer with GERD.

As set forth above, 38 C.F.R. § 4.114 clearly dictates that 
ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  Based on the regulation, separate compensable 
ratings for these disabilities are not assignable.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

A 10 percent disability rating has been in effect for 
duodenal ulcer with GERD since March 6, 2001. The veteran 
filed his claim for an increased disability rating for his 
service-connected GI disability in January 2004. Therefore, 
the relevant time period under consideration is from January 
2003 the present.  The question to be answered by the Board, 
then, is whether any different rating should be assigned for 
any period from January 2003 to the present.

After a careful review of the record the Board can find no 
evidence to support a finding that the veteran's GI 
disability picture was more or less severe during the appeal 
period.  The veteran has pointed to none.  As was described 
in some detail above, the veteran's VA outpatient treatment 
reports are virtually devoid of any references to the 
veteran's service-connected gastrointestinal disability, and 
the veteran has consistently denied symptoms, or combinations 
of symptoms, which would allow for the assignment of a higher 
rating.  

Accordingly, there is no basis for awarding the veteran 
disability rating other than the currently assigned 10 
percent for duodenal ulcer with GERD at any time from January 
2003 to the present.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased rating for his 
service-connected gastrointestinal disability.  The benefit 
sought on appeal is accordingly denied.  

2.  Entitlement to an increased (compensable) disability 
rating for a small hole in the esophagus, a residual of 
cervical spine surgery.

Relevant law and regulations

The law and regulations pertinent to disability ratings in 
general are discussed above and need not be repeated.  

The veteran is currently assigned a noncompensable (zero 
percent) evaluation for his esophageal hole under 38 C.F.R. 
§ 4.114, Diagnostic Codes 7299-7203.  
See 38 C.F.R. § 4.20, supra; see also 38 C.F.R. § 4.27 
[unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part 
and "99"].

Diagnostic Code 7203 [esophagus, stricture of] pertains 
specifically to the esophagus.  [There are two other 
diagnostic codes concerning the esophagus, Diagnostic Code 
7204 and 7205, however, these instruct to rate under 
Diagnostic Code 7203.]  

The Board has not identified another code pertaining to 
esophagus which better suits the veteran's current 
symptomatology, and the veteran has not requested that 
another Diagnostic Code be employed.

In sum, the veteran is most appropriately rated under 
Diagnostic Code 7203.

Specific rating criteria

Under Diagnostic Code 7203, a maximum 80 percent disability 
rating is warranted where there is stricture of the esophagus 
permitting passage of liquids only, with marked impairment of 
general health.  A 50 percent disability rating is 
appropriate where there is severe stricture of the esophagus, 
permitting liquids only.  A 30 percent disability is assigned 
for moderate stricture of the esophagus.  
See 38 C.F.R. § 4.114, Diagnostic Code 7203 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

Schedular rating

The veteran seeks an increased rating post-surgical residuals 
for which the Board has granted benefits under 38 U.S.C. 
§ 1151.

In order for a compensable disability rating to be assigned 
under Diagnostic Code 7203, the evidence of record must 
indicate "moderate" stricture of the esophagus.  
As was noted above, "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc." 

A February 2006 esophagram indicated a small surgical screw 
in the posterior margin of the upper cervical esophagus, but 
not eroding into it.  No esophageal stricture was identified.  
In the March 2004 and September 2008 VA examination reports, 
no esophageal stricture was identified.  Both examiners 
specifically found no evidence of organomegaly. 

The remainder of the record is negative for stricture of the 
esophagus, let alone moderate stricture necessary for 
assignment of a 30 percent rating.

There is no objective medical evidence of record which 
suggests that symptoms exist which cause a compensable level 
of disability.  Rather, the evidence shows service-connected 
duodenal ulcer with GERD (discussed above) as well as throat 
cancer (discussed below).
 
The Board therefore finds that a preponderance of the medical 
evidence establishes that there is no evidence of a 
disability.  Accordingly, the currently assigned 
noncompensable rating is appropriate.  See 38 C.F.R. § 4.31, 
supra.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his esophageal disability.  The benefit 
sought on appeal is accordingly denied.  

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that the two disabilities discussed 
above result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2008) [extraschedular 
rating criteria].  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

3.  Entitlement to service connection for throat cancer, to 
include as secondary to service-connected duodenal ulcer with 
GERD.

The veteran seeks entitlement to service connection for 
throat cancer.  He contends that his throat cancer is related 
to his service-connected GI disability.  See the September 
20, 2007 notice of disagreement at page 3.  He also argues 
that his throat cancer is related to active service.  See the 
March 17, 2007 Statement in Support of Claim.

The Board will accordingly address the claim on both a direct 
and a secondary basis.

Relevant law and regulations
Direct service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

For certain chronic disorders, to include cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(b).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, it 
is uncontroverted that the veteran has throat cancer.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that throat cancer existed in service or during 
the one year presumptive period after service.  Such was not 
diagnosed until February 2007, over three decades after 
service.  Accordingly, in-service disease is not demonstrated 
for the claim. 
Additionally, the veteran has not pointed to an in-service 
throat injury, and the service medical records are negative 
for such. 

The Board finds, therefore, that the preponderance of the 
probative evidence shows that injury to throat and/or the 
onset of throat cancer did not occur during service.

Accordingly, Hickson element (2), in-service disease or 
injury, has not been met as to the claim, and it fails on 
that basis alone.

For the sake of completeness and in the interest of clarity, 
the Board will also address the remaining Hickson element, 
medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide in the 
alternative].

With respect to Hickson element (3), medical nexus, the 
veteran has submitted no competent medical nexus opinion 
relating his currently diagnosed throat cancer directly to 
his military service, and none otherwise appears of record.  
In the absence of a throat injury and/or throat cancer in 
service, a medical nexus opinion would seem to be an 
impossibility.  

Moreover, as will be discussed in greater detail below, there 
is a competent medical opinion of record in which the 
examiner attributed the veteran's throat cancer to his 
lengthy history of cigarette smoking.

To the extent that the veteran himself believes that his 
throat cancer is somehow related to his military service, it 
is now well established that laypersons, such as the veteran, 
without medical training are not competent to comment on 
medical matters such as etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed throat cancer is not related to his military 
service.  Accordingly, Hickson element (3), medical nexus, 
has also not been satisfied, and the claim also fails on that 
basis.



Secondary service connection 

The veteran has alternatively contended that his throat 
cancer is due to his service-connected gastrointestinal 
disability.  [The Board notes that the veteran is also 
service-connected for lumbar spine and left leg disorders, as 
well as a small hole in the esophagus; however, his 
contentions concern only the GI disability.]

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra. 

With respect to Wallin element (1), current disability, as 
discussed above the veteran has been diagnosed with throat 
cancer.  With respect to Wallin element (2), service-
connected disability, the veteran is service connected for 
duodenal ulcer with GERD.  Wallin element (2) is also 
satisfied.

With respect to critical Wallin element (3), nexus, there is 
no competent medical evidence which supports a conclusion 
that a nexus exists between the currently diagnosed throat 
cancer and the veteran's service-connected GI disability.  
Rather, there is competent medical evidence to the contrary.  

The April 2007 VA examiner opined: 

After reviewing the [veteran's] medical 
records, I can say that the [veteran's] 
squamous cell carcinoma of his supraglottic 
larynx is not caused by or a result of his 
duodenal ulcer with gastroesophageal reflux 
disease.  It is a known fact that smoking is a 
strong risk factor for squamous cell carcinoma 
of the larynx and of the oral cavity.  In fact, 
it increases the risk of squamous cell 
carcinoma by approximately 40 times.  After 
reviewing the [veteran's] records this is the 
most likely cause of his squamous cell 
carcinoma.  The likelihood of this being caused 
by or a result of his duodenal ulcers is very 
unlikely.

The April 2007 VA examiner also rendered a negative nexus 
opinion as secondary service connection based on aggravation, 
emphasizing that the likely cause of the veteran's throat 
cancer was his "45-year, one and a half pack per day smoking 
history.  Multiple literature has proven this to be so."

To the extent that the veteran himself and his attorney 
contend that a medical relationship exists between the 
service-connected GI disability and throat cancer, their lay 
opinions are entitled to no weight of probative value.  See 
Espiritu, supra.  Any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley, supra.

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed throat cancer is not related to his service-
connected GI disability.  Accordingly, Wallin element (3), 
medical nexus, has not been satisfied, and the claim fails on 
that basis.

Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
throat cancer on both a direct and secondary basis.  The 
benefit sought on appeal is accordingly denied.



Additional comment

The competent medical evidence demonstrates that the 
veteran's throat cancer is a consequence of a long history 
tobacco use, evidently extending back into service. The 
veteran has not specifically contended that in-service 
tobacco use is responsible for the throat cancer.   In any 
event, the law mandates that when, as here, a claim is 
received by VA after June 9, 1998, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to a veteran's use of 
tobacco products during service.  See 38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300(a) (2008).


ORDER

Entitlement to an increased rating for duodenal ulcer with 
GERD is denied.

Entitlement to a compensable disability rating for a small 
hole in the esophagus is denied.

Entitlement to service connection for throat cancer, to 
include as secondary to service-connected duodenal ulcer with 
GERD, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


